Citation Nr: 1631911	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  10-02 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for lumbar strain prior to January 7, 2014 and in excess of 20 percent thereafter.

2.  Entitlement to an initial compensable disability rating for left knee strain.

3.  Entitlement to an initial compensable disability rating for kidney stones.

4.  Entitlement to service connection for left ankle strain.

5.  Entitlement to service connection for right ankle strain.

6.  Entitlement to service connection for cervical strain, to include as secondary to service-connected disabilities.

7.  Entitlement to service connection for tinea pedis.  



REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel 


INTRODUCTION

The Veteran had active duty service from May 1979 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The issues of entitlement to a higher initial rating for lumbar strain, a higher initial rating for left knee strain, a higher initial rating for kidney stones, service connection for left and right ankle disabilities and service connection for cervical strain are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is no competent evidence of current tinea pedis.   


CONCLUSION OF LAW

Tinea pedis was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

In this case, a July 2007 letter informed the Veteran of the evidence required to substantiate his claim for service connection for bilateral tinea pedis and informed him of the Veteran's and VA's respective duties for obtaining evidence.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's claim.  The service treatment records have been obtained, as well as post-service VA treatment records identified by the Veteran.  The Veteran had a VA examination in August 2007.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination obtained in August 2007 is adequate.  The examiner provided an opinion that was based upon a review of the entire claims file and examination of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the relevant records and has provided an adequate examination to the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227   (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis of Claim

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Tinea pedis is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to the claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

The Veteran had active duty service from May 1979 to August 2007.  In February 2000, the Veteran reported a complaint of macerated skin in the webspaces of both feet.  Physical examination showed moist, macerated white skin in webspaces of both feet.  A diagnosis of tinea pedis was rendered.  Treatment with Nizoral cream was prescribed.  
The June 2007 retirement examination does not reflect complaints or findings of tinea pedis.  The examination noted normal findings with no rashes.  

The Veteran had a VA examination in August 2007.  The Veteran reported a history of tinea pedis off and on.  He reported that his last treatment for tinea pedis was nine years earlier.  At the examination, the Veteran reported that he did not have skin problems of either foot.  He reported that he always wore dry socks.  Upon examination, the skin over both feet appeared normal.  The examiner indicated that no tinea pedis was identified.  

Post-service VA treatment records do not show complaints or findings of tinea pedis.  

The Board finds that competent evidence of current tinea pedis is not shown.  Congress specifically limits entitlement for a service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1131; see also Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme. Degmetich, 104 F.3d at 1332; Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110  to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141(1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).

The Board has reviewed the Veteran's lay statements during the appeal period.  The Veteran has not reported tinea pedis symptoms during the appeal period.  At the VA examination, he reported that his last symptoms occurred nine years earlier.  

Accordingly, for the reasons set forth above, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for tinea pedis. Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Service connection for tinea pedis is denied.


REMAND

Initial Ratings for Lumbar Strain and Left Knee Strain 

In Correia v. McDonald, No. 13-3238, 2016 WL 3591858 ( July 5, 2016), the Court held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  

The Veteran was afforded a VA examination for lumbar strain and left knee strain in January 2014.  The examinations did not include the range of motion testing described in Correia.  Thus, the examination reports are inadequate for rating purposes, and a new examination must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312   (2007) (holding when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).
A remand is warranted to obtain a new examination of the lumbar spine and left knee.  

Increased Rating for Kidney Stones

Kidney stones are rated according to Diagnostic Code 7508.  Diagnostic Code 7508 provides that nephrolithiasis is to be rated as hydronephrosis, except for  recurrent stone formation requiring one or more of the following:  1) diet therapy; 2) drug therapy of 3) invasive or non-invasive procedures more than two times/ year.   If diet therapy, drug therapy or invasive or non-invasive procedures are required, a 30 percent rating is assignable.  38 C.F.R. § 4.115b, Diagnostic Code 7508.  

Diagnostic Code 7509 pertains to hydronephrosis.  A 10 percent rating is warranted when there is only an occasional attack of colic, not infected and not requiring catheter drainage.  A 20 percent rating is warranted for frequent attacks of colic, requiring catheter drainage.  A 30 percent rating is assignable for frequent attacks of colic with infection (pyonephrosis), kidney function impaired.  Severe hydronephrosis is to be rated as renal dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7509.  

The Veteran had a VA examination in January 2014.  The Veteran reported that his last kidney stone was passed in 2012.  He did not have current treatment for kidney stones.  The examiner indicated that the Veteran did not have renal dysfunction.  The examiner noted a history of calculi in the kidney.  The Veteran did not have treatment of recurrent stone formation of the kidney, ureter or bladder.  He did not have signs of symptoms of urolithiasis.  The Veteran did not have a history of recurrent symptomatic urinary tract or kidney infections.  There was no history of kidney transplant or removal.  There were no malignant neoplasms or metastases.  A report of a CT scan reflects an impression of urolithiasis as described.  A CT examination noted an impression of left flank pain.  

In this case, the January 2014 examination report did not specifically describe the frequency of colic.  Such information is necessary to determine whether a higher rating is assignable under Diagnostic Code 7509.  Accordingly, a remand is warranted to obtain an addendum opinion from the VA examiner.  

Service Connection for Left and Right Ankle Disabilities

Service treatment records show complaints regarding both ankles.  A February 1986 entry in the service treatment records noted a swollen right ankle.  The Veteran was diagnosed with right ankle sprain.  A report of a medical examination for flying personnel, dated in October 1991, noted a history of sprained ankles.  The record noted a right ankle sprain in August 1992 and a left ankle sprain in March 1992.  Treatment included elevation and Motrin.  

The Veteran had a VA examination in August 2007.  The Veteran reported a history of discomfort in his ankles for many years and a history of sprains in service.  The Veteran did not recall a specific diagnosis for his ankles, but he reported that his ankles "give out" and "turn in."  Physical examination showed dorsiflexion of 10 degrees bilaterally and plantar flexion of 45 degrees bilaterally.  X-rays of both ankles were normal.  

In a January 2008 addendum, the examiner opined that the range of motion of the Veteran's ankles is normal for his age.  The Board notes normal plantar flexion is to 45 degrees, and normal dorsiflexion is to 20 degrees.  See 38 C.F.R. § 4.71a, Plate II (2015).  Thus, based on the August 2007 VA examination, the Veteran has reduced range of dorsiflexion of both ankles.  In light of the Veteran's history of sprains during service and the 2007 examination which shows reduced dorsiflexion of both ankles, a remand is necessary to obtain a new VA examination addressing the etiology of the claimed left and right ankle disabilities.  

Service Connection for Cervical Strain

A physical therapy report dated in September 2001 noted that the Veteran was seen for evaluation of left shoulder discomfort after diving for a softball.  On examination, the Veteran had discomfort with cervical rotation.  A pain assessment form dated in September 2001 reflects that the Veteran complained of left shoulder pain.  He reported that the pain spread from his shoulder up to his neck.  

The Veteran had a VA examination in August 2007.  The examination noted that he  did not have muscle spasm in his neck.  He had cervical spine flexion to 30 degrees, with mild discomfort in the last 10 degrees.  He had lateral flexion of 30 degrees bilaterally.   The Veteran had rotation to 55 degrees bilaterally.  

The normal range of motion of the cervical spine is extension and flexion to 45 degrees; lateral flexion to 45 degrees, bilaterally; and rotation to 80 degrees, bilaterally.  38 C.F.R. § 4.71, Plate V (2015).  Therefore, it is unclear whether the August 2007 examination shows limitation of motion of the cervical spine or whether such reported findings are normal for this Veteran.  

Because the Veteran reported pain radiation from his shoulder to his neck, the evidence also raises the issue of service connection for a cervical spine disability secondary to the Veteran's service-connected left and right shoulder disabilities. The issue of secondary connection was not addressed on the prior examination.  On remand, the Veteran should be afforded a new VA examination to ascertain the nature and etiology of a cervical spine disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the current severity of his service-connected lumbar strain.  The claims file (electronic and paper) must be made available to the examiner in conjunction with the examination.  The examination report should indicate that the claims file was reviewed.

a.  The examiner should conduct range of motion testing of the thoracolumbar spine.  The examiner should indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or in coordination associated with the lumbar spine disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should indicate whether the Veteran has functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner should also indicate whether the Veteran's limitation of motion is comparable to ankylosis of the spine and, if so, whether such is favorable or unfavorable.

b.  The examiner should test the range of motion of the lumbar spine in active and passive motion.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.  

2.  Schedule the Veteran for a VA examination to ascertain the current severity of his service-connected left knee strain.  The claims file (electronic and paper) must be made available to the examiner in conjunction with the examination.  The examination report should indicate that the claims file was reviewed.  Any indicated evaluations, studies, and tests should be conducted, to include all range of motion studies.

a.  The examiner should describe the range of motion of the knee in degrees.  The examiner should also set forth the extent of any functional loss present for the left knee due to weakened movement, excess fatigability, incoordination, or pain on use.  Any additional impairment during flare-ups should be described, to the extent possible, in terms of the degree of additional loss of range of motion.  If the requested information cannot be provided without resorting to speculation, the examiner should so state and explain why it is not possible to provide such findings.

b.  The examiner should test the range of motion of the left knee in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.  

3.  Return the claims file to the examiner who performed the January 2014 examination for kidney conditions.  The examiner is requested to provide an addendum opinion describing the severity and frequency, if any, of colic attacks associated with the Veteran's service-connected kidney stones.   If necessary, a new VA examination should be scheduled to obtain the requested information.  

4. Schedule the Veteran for a VA examination to ascertain the nature and etiology of current left and right ankle disabilities.  The claims file (electronic and paper) must be made available to the examiner in conjunction with the examination.  The examination report should indicate that the claims file was reviewed.  

The examiner should diagnose any current left and right ankle disabilities and provide an opinion as to whether any current right or left ankle disability is at least as likely as not (50 percent or greater likelihood) related to service, including ankle sprains diagnosed during service.

The examiner should provide a detailed rationale for the opinion.  If an opinion cannot be provided without resort to speculation, the examiner should explain why it is not possible to provide an opinion.  

5.  Schedule the Veteran for a VA examination to ascertain the etiology of a current cervical spine disability. The claims file (electronic and paper) must be made available to the examiner in conjunction with the examination.  The examination report should indicate that the claims file was reviewed.  

a.  The examiner should diagnose any current cervical spine disability.  The examiner should provide an opinion as to whether a current cervical spine disability is at least as likely as not related to service, including the cervical discomfort noted in service.  If a current cervical spine disability is not diagnosed, but some limitation of motion of cervical spine is demonstrated, the examiner should explain whether this is an exceptional case where because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the cervical spine in this Veteran should be considered normal even though it does not conform to normal range of motion stated in VA regulations.  If this is the case, an explanation must be provided.  

b.  The examiner should state whether a current cervical spine disability is at least as likely as not proximately caused by, or due to, the Veteran's service-connected left and right shoulder disabilities.

c.  The examiner should state whether a current cervical spine disability is aggravated (permanently worsened) by the Veteran's service-connected left and right shoulder disabilities.   

The examiner should provide a detailed rationale for the opinions.  If an opinion cannot be provided without resort to speculation, the examiner should explain why it is not possible to provide an opinion.   

6.  Thereafter, and after undertaking any additional development deemed necessary, the RO/AMC should readjudicate the claims on appeal based upon all additional evidence received.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


